UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4161


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL RAY THORNTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:05-cr-00029-jct-1)


Submitted:   August 30, 2010                 Decided:   September 9, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender for the Western
District of Virginia, Fay F. Spence, First Assistant Federal
Public Defender, Roanoke, Virginia, for Appellant.     Timothy J.
Heaphy, United States Attorney, R. Andrew Bassford, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Ray Thornton was convicted of possession of a

firearm      by    a   convicted         felon,       in    violation      of   18     U.S.C.

§§ 922(g)(1), 924(e) (2006) (Count One), and possession of body

armor by a convicted felon, in violation of 18 U.S.C. § 931

(2006) (Count Two).           His case is before the court after a second

remand for resentencing.

             In our original decisions, we vacated Thornton’s armed

career    criminal      sentence,         ultimately        concluding     that      Thornton

lacked the requisite three prior convictions to qualify as an

armed career criminal.                 See United States v. Thornton, 554 F.3d

443 (4th Cir. 2009).              On the second remand, the district court

sentenced Thornton to an upward variance sentence of ninety-six

months’    imprisonment           on    Count       One    and   a   concurrent      term    of

thirty-six        months     on    Count     Two,         with   concurrent     supervised

release terms of thirty-six months on Count One and one year on

Count Two.         Thornton timely appealed, arguing that the upward

variance sentence is unreasonable.

             We     review    Thornton’s            sentence     “under    a    deferential

abuse-of-discretion standard,” which first considers whether the

sentence is procedurally reasonable.                       Gall v. United States, 552

U.S.   38,    41,      51   (2007).         “When         rendering    a   sentence,        the

district court must make an individualized assessment based on

the facts presented[,] . . . apply[ing] the relevant [18 U.S.C.]

                                                2
§ 3553(a) [(2006)] factors to the specific circumstances of the

case before it.”              United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009) (internal quotation marks and emphasis omitted).

The court also must “state in open court the particular reasons

supporting its chosen sentence [and] set forth enough to satisfy

the   appellate        court       that    [it]       has     considered         the       parties’

arguments    and       has    a    reasoned      basis      for    exercising          [its]       own

legal decisionmaking authority.”                      Id. (internal quotation marks

omitted).

            If     a    sentence      is    procedurally           reasonable,              we   then

consider substantive reasonableness, examining “the totality of

the circumstances, including the extent of any variance from the

Guidelines range.”                Gall, 552 at 51.               “If the district court

decides to impose a sentence outside the Guidelines range, it

must ensure that its justification supports the degree of the

variance.”       United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (citation and internal quotation marks omitted).

            Thornton         argues       that       the   district      court        abused       its

discretion     and      failed       to    justify         the    extent       of     the    upward

variance and thus imposed a sentence greater than necessary.

Our   review      of    the       sentencing         transcript       and       the       five-page

Statement    of    Reasons         leads    us       to    conclude      that       the    district

court   adequately           explained      its       sentence      to    reflect           that    it

considered     the      relevant      §    3553(a)         factors       and    to     provide      a

                                                 3
sufficiently   individualized     explanation        for    its   sentence,   as

required by Carter.       We also conclude that the extent of the

variance was supported by the facts of the case.

          Thornton     also     contends    that      the     district      court

unreasonably imposed conditions of supervised release applicable

to sex offenders.      However, district courts may impose special

conditions    of   supervised   release    to   address      prior    unrelated

crimes.   United States v. Bull, 314 F.3d 1275, 1276-78 (11th

Cir. 2000).    We conclude that the district court did not abuse

its discretion by imposing the special conditions of supervised

release in this case.

          Accordingly,     we    affirm.        We    dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                     4